Citation Nr: 0722747	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for left knee extension from 
April 12, 2005 to October 9, 2006?

2.  What evaluation is warranted for left knee extension from 
October 10, 2006?

3.  What evaluation is warranted for left knee flexion from 
April 12, 2005?

4.  What evaluation is warranted for left knee instability 
from April 12, 2005?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for a 
left knee disability and assigned a 10 percent disability 
rating effective October 18, 2002.

By a Board decision dated February 2006, the veteran was 
denied an evaluation in excess of 10 percent for his left 
knee disability from October 18, 2002 through April 11, 2005, 
but was granted a separate 10 percent disability evaluation 
for instability for that same period.  The issue of 
entitlement to an evaluation in excess of 10 percent for the 
period from April 12, 2005 was remanded for further 
development.

In an October 2006 supplemental statement of the case, the RO 
granted a separated 10 percent disability evaluation for the 
veteran's left knee instability effective April 12, 2005 and 
an evaluation of 30 percent for limitation of extension of 
the left knee was granted effective October 10, 2006, the 
date of the VA examination.  
 
On appeal the veteran has raised the issue of entitlement to 
service connection for a low back disorder secondary to his 
service connected back disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  From April 12, 2005 to October 9, 2006, the veteran's 
left knee was manifested by full extension.

2.  Since October 10, 2006, the veteran's left knee 
disability has not been manifested by a limitation of 
extension to 30 degrees.

3.  Since April 12, 2005, left knee flexion has not been 
limited to 30 degrees.  

4.  Since April 12, 2005, the veteran's left knee disability 
has not been manifested by more than slight instability or 
recurrent subluxation. 


CONCLUSIONS OF LAW

1.  From April 12, 2005 to October 9, 2006, the criteria for 
a separate compensable rating for a limitation of left knee 
extension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2006).

2.  Since October 10, 2006, the criteria for an evaluation in 
excess of 30 percent for a limitation of left knee extension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 ; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261.

3.  Since April 12, 2005, the criteria for an evaluation in 
excess of 10 percent for limitation of left knee flexion have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2006).

4.  Since April 12, 2005, the criteria for an evaluation in 
excess of 10 percent for left knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

At an October 2006 VA examination, the examiner noted the 
veteran's x-rays in the past showed mild degenerative joint 
disease in the patellofemoral joint manifested by 
osteophytes.  The veteran had a magnetic resonance imaging 
(MRI) scan one year ago which showed a tear of the medial 
meniscus posterior horn and tricompartmental degenerative 
joint disease with joint space narrowing and cartilage 
thinning.  The MRI showed that the ligaments were apparently 
intact.  The veteran reported that the pain had progressively 
increased, and that he had experienced excruciating pain over 
the prior two years.  The veteran was not interested in 
surgery and wanted to avoid surgery as long as possible.  

The veteran complained of left knee pain, flare-ups, 
occasional swelling and some instability.  The veteran took 
Sulindac and had steroid injections approximately two years 
ago.  The veteran reported flare-ups of the knee mostly 
coming with increased weight bearing activities on the left 
knee.  The flare-ups last for about a couple of days and 
sometimes he stated he missed work, staying at home elevating 
and taking weight off from the knee.  The veteran described 
instability when he stood up from sitting with a sharp pain 
buckling left knee.  He stated he had to be careful when he 
stood up from sitting.  He described the pain as severe and 
he was afraid to put weight on the left leg and the knee when 
he stood up from sitting.  The veteran wore a left knee brace 
with hinges or with Dow hinges which supported the knee and 
helped to stabilize the knee.  

The veteran indicated he could only walk about 15 minutes and 
then had to sit down.  He also described some hip and low 
back pain with chronic left knee pain stressing left hip and 
lower back.  He described going up and down stairs as very 
difficult and painful.  

The examination showed the veteran walked with a cane and 
with some limping.  He showed careful weight off on the left 
leg when he stood up from sitting to avoid sharp pain of the 
left leg, especially in the knee.  He wore a hinged elastic 
knee brace with patellar opening from Donjoy.  There was some 
increased temperature on the left knee compared to the right.  
Knee range of motion was significantly affected due to pain 
and crepitus.  He also had TENS which was used along with 
cold pack or warm pack to the knee.  Left knee range of 
motion was possible to about 20 degrees of flexion and to 20 
degrees of extension deficit to the 105 degree flexion with 
pain and guarding toward the end.  In the supine position, he 
had more limitation of extension to about 38 degrees because 
of pain in the left knee.  While standing he had about 20 
degrees of extension limitation on the left knee.  These 
movements were guarded and protected and he did not want to 
use any force for fear of aggravation of his left knee pain.  

Crepitus was noted.  Ligament test for medial and lateral 
collateral ligament were not satisfactory.  The veteran had a 
lot of guarding and precise tests for the medial and lateral 
collateral ligament were difficult, but there appeared to be 
mild medial collateral ligament laxity.  There was a lot of 
guarding associated with this test.  The veteran complained 
of pain after this test.  There was one inch left thigh 
atrophy compared to right thigh and about three-quarter inch 
left calf atrophy compared to the right calf at the nearly 
same area when measured with tape measure.  While standing he 
tried to avoid pressure on the left leg leaning on the right 
leg more.  The right knee had mild genu varus.  DeLuca 
testing was limited due to pain, stiffness, fatigue, 
weakness, and guarding after three repetitions.   The MRI 
showed a horizontal tear of the posterior medial meniscus 
horn, tricompartmental osteoarthritis, and joint effusion.

Following the examination the physician opined that the 
veteran suffered from a significant limitation of motion due 
to pain with crepitus.  The veteran had left thigh and left 
calf atrophy due to limited use of the left leg and knee, 
favoring the left leg, and depending on the right leg more 
than the left.  After repetitive use of the left knee or 
during a flare-up, he had more pain and swelling.  This was 
opined to likely to cause an additional mild to moderate loss 
of motion.  The disorder was judged to be significantly 
disabling and cause severe functional limitations.

An addendum noted the veteran had service connected knee 
injury for a long time and had aggravation of the left knee 
condition over the years, especially the last few years with 
three compartmental arthritis and medial meniscus tear as 
shown on MRI.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, in 
light of the prior Board decision, it is the level of 
disability since April 12, 2005, that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee was rated as 10 percent disabling 
under Diagnostic Codes 5010-5260.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating may be assigned for a major joint with 
evidence of pain.  Id.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The veteran's left knee was most recently rated a separate 30 
percent evaluation under Diagnostic Codes 5261 for limitation 
of extension in the October 2006 supplemental statement of 
the case effective October 10, 2006, the date of the 
veteran's VA examination.  A separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The October 2006 supplemental statement of the case also 
extended the veteran's separate 10 percent evaluation for his 
left knee under Diagnostic Code 5257 from April 12, 2005.  A 
10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998).  Further, VA 
General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of he leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

The Board notes that there has been no medical evidence 
submitted since the Board decision in February 2006 and 
before the October 2006 VA examination.  

Based on the October 2006 VA examination, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the left knee under Diagnostic Code 
5260.  In this regard, the left knee disability is not 
manifested by a limitation of flexion to 30 degrees.  Indeed, 
while there was pain and guarding  at that examination 
flexion was shown to 105 degrees.  Therefore, an evaluation 
in excess of 10 percent from April 12, 2005 for limitation of 
flexion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Prior to October 2006 while there was evidence of painful 
motion, the medical evidence showed that the left knee could 
either fully extend or that any limitation was noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
separate compensable evaluation prior to October 10, 2006 was 
not warranted on the basis of limitation of extension.  
 
The October 2006 VA examination found 20 degrees of extension 
limitation.  There was no evidence, however, that extension 
was limited to 30 degrees from full extension.  Hence, a 
40 percent rating under Diagnostic Code 5261 from October 10, 
2006 is not in order.  

As noted above, there is no objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of 30 percent under the 
applicable rating criteria. See 38 C.F.R. § 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  In this respect it is well to 
recall that a 30 percent rating in itself is recognition that 
impairment is present.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Finally, the medical evidence does not show any left knee 
instability warrants an evaluation in excess of 10 percent at 
any time since April 12, 2005.  While the October 2006 VA 
examination revealed an unsatisfactory findings on medial and 
lateral collateral ligament testing, there was no evidence of 
more than mild medial collateral ligament laxity.  The 
examiner did not find moderate recurrent subluxation or 
lateral instability to warrant a 20 percent disability rating 
under Diagnostic Code 5257.
 
In light of the foregoing objective findings the benefits 
sought on appeal are denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  38 U.S.C.A.  5107.


ORDER

A separate schedular rating for a limitation of left knee 
extension from April 12, 2005 to October 9, 2006, is denied.

A schedular rating in excess of 30 percent for a limitation 
of left knee extension from October 10, 2006, is denied.

A schedular rating in excess of 10 percent for a limitation 
of left knee flexion from April 12, 2005, is denied.

A schedular rating in excess of 10 percent for left knee 
instability from April 12, 2005, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


